DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-2 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to Ozdemir et al. (Pub No. 20180109325) disclose the OPTO-MECHANICAL SYSTEM AND METHOD HAVING CHAOS INDUCED STOCHASTIC RESONANCE AND OPTO-MECHANICALLY MEDIATED CHAOS TRANSFER. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claim 1.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “an arc-shaped hexagonal laser (2) and a deformed microcavity (4), wherein one end of the arc- shaped hexagonal laser (2) is connected with one end of the deformed microcavity (4) through a passive waveguide II (3), the other end of the deformed microcavity (4) is connected with a passive feedback waveguide (5), an end face of the passive feedback waveguide (5) is coated with a high reflection film, and the other end of the arc-shaped hexagonal laser (2) is connected with a passive waveguide I (1)”.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828